Case 1:20-cv-15724-NLH-MJS Document 22 Filed 07/27/21 Page 1 of 1 PageID: 156



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    SAIM SARWAR,                          No. 1: 20-cv-15724-NLH-KMW
                   Plaintiff,

          v.                              ORDER
    GOPINATHJEE LLC,

                   Defendant.



      For the reasons expressed in the Court’s Opinion filed

today,

      IT IS on this 27th day of July, 2021

      ORDERED that Plaintiff Saim Sarwar’s Motion for Default

Judgment [ECF No. 17] be, and the same hereby is, DENIED; and it

is further

      ORDERED that Plaintiff Saim Sarwar’s Motion for Status

Conference [ECF No. 18] be, and the same hereby is, DENIED as

MOOT; and it is further

      ORDERED that Plaintiff may file an Amended Complaint within

thirty (30) days to cure the deficiencies outlined in the

Court’s Opinion and demonstrating standing to bring the present

action.   If standing is not shown within that time, Plaintiff’s

Complaint will be dismissed.

                                         __s/ Noel L. Hillman ___
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.
